Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more top positioning slots (label with reference number) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1316a and 1316b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 21-23, 27, 33, 34, and 36 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Hansen 2019/0298087 (hereinafter Hansen1). The applicant is reminded that the computing device is not positively claimed therefore the prior art only need to be capable of performing the functions related to the computing device. Hansen1 discloses a stand assembly comprising: a base (3) including one or more foldable base components having one or more positioning slots (12); and one or more foldable device supporting panels ( 4, 5) detachably coupleable to the base (3) via the one or more positioning slots (12), the one or more foldable device supporting panels including one or more device slots  (15) defining a stand channel (15) adapted to receive a computing device; the stand assembly of claim 1, wherein: the one or more device slots (15) have a back surface that extends upward from a bottom edge of the one or more Page 2 of 8 Application No. 16/852,836Atty. Dkt. No. 10143-08574 USfoldable device supporting panels relatively farther than a front surface of the one or more device slots (15); and at least a portion of a back surface of the computing device rests against the back surface of the one or more device slots and at least a portion of a device edge of the computing device rests against one or more of a bottom surface of the one or more device slots and the front surface of the one or more device slots when the computing device is situated in the stand channel; the stand assembly of claim 1, wherein the one or more foldable base components include a bottom portion (bottom half of 3) and a top portion (top half of 3); the stand assembly of .

[AltContent: arrow][AltContent: textbox (top positioning tab)][AltContent: textbox (top positioning tab)][AltContent: arrow][AltContent: textbox (bottom positioning tabs(11))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (top positioning slots)][AltContent: arrow][AltContent: textbox (bottom positioning slots)]         
    PNG
    media_image1.png
    388
    641
    media_image1.png
    Greyscale



Claim(s) 1, 8, 21, 23, and 26 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Hansen 20190298087 (hereinafter Hansen2). The applicant is reminded that the computing device is not positively claimed therefore the prior art only need to be capable of performing the functions related to the computing device. Hansen2 discloses a stand assembly comprising: a base (2, 3, and 6) including one or more foldable base components having one or more positioning slots (12); and one or more foldable device supporting panels ( 4, 5) detachably coupleable to the base (3) via the one or more positioning slots (12), the one or more foldable device supporting panels including one or more device slots  (15) defining a stand channel (15) adapted to receive a computing device; the stand assembly of claim 1, wherein: the one or more device slots (15) have a back surface that extends upward from a bottom edge of the one or more Page 2 of 8 Application No. 16/852,836Atty. Dkt. No. 10143-08574 USfoldable device supporting panels relatively farther than a front surface of the one or more device slots (15); and at least a portion of a back surface of the computing device rests against the back surface of the one or more device slots and at least a portion of a  
Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated  by 20190298087 Hansen 1. The applicant is reminded that the computing device is not positively claimed therefore the prior art only need to be capable of performing the functions related to the computing device.  Hansen1 discloses a foldable stand assembly comprising: a foldable base (3) including a bottom portion (bottom half of 3) coupled with a top portion (top half of 3), the bottom portion including one or more bottom positioning slots (lower slots 12) and the top portion including one or more top positioning slots (upper slots 12); and a foldable device supporting panel (4 and 5) detachably coupleable to the foldable base via the one or more bottom positioning slots .  
Claim(s) 33, 34, and 36 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated  by 20190298087 Hansen2. The applicant is reminded that the computing device is not positively claimed therefore the prior art only need to be capable of performing the functions related to the computing device. Hansen2 discloses a foldable stand assembly comprising: a foldable base (3, 2, 6) including a plurality of positioning slots (12), wherein the foldable base includes a bottom portion (3) hingeably coupled with a top portion (2, 6) configured to rest together when the foldable base is in a closed position; andPage 6 of 8 Application No. 16/852,836Atty. Dkt. No. 10143-08574 USa foldable device supporting panel (4 and 5) detachably coupleable to the foldable base in an open position (see figure 2) via the plurality of positioning slots, the foldable device supporting panel including a stand channel (15) adapted to receive a computing device; the foldable stand assembly of claim 33, wherein: the stand channel (15) is defined by one or more device slots having a back surface that extends upward from a bottom edge of the foldable device supporting panel relatively farther than a front surface of the one or more device slots; the foldable stand assembly of claim 33, further comprising: a visual indicator (18)  positioned on the bottom portion and located within a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen 20190298087 (Hansen2). Hansen discloses the top portion (6) includes one or more top positioning means (13); and the one or more top positioning means (13) are adapted to receive the one or more foldable device supporting panels (4 and 5); The stand assembly of claim 24, wherein: the one or more foldable device supporting panels (4 and 5) include one or more back positioning means (14) adapted to interface with the one or more top positioning means (13); and the one or more top positioning means (13), when interfaced with the one or more back positioning means (13), retain the one or more foldable device supporting panels (4 and 5) in a relative In re Einstein, 8 USPQ 167.(see Hansen elements 12 and 11, which teach of slots on the base and tabs on the panels). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20190298087 Hansen1 in view of Inchbald GB2461642. Hansen1 discloses all of the one or more device slots of the one or more foldable device supporting panels includes a retaining element positioned on an edge of the one or more device slots, the retaining element including a retaining material.  Inchbald teaches that it is known to have one or more device slots of the one or more foldable device supporting panels includes a retaining element positioned on an edge of the one or more device slots, the retaining element including a retaining material (42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen1 to have included one or more device slots of the one or more foldable device supporting panels includes a retaining element positioned on an edge of the one or more device slots, the retaining element including a retaining material as taught by Inchbald for the purpose of improving the grip between the slot and the item held on the device.
s 12 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20190298087 Hansen1. Hansen1 discloses the claimed invention except for the one or more foldable base components of the base and the one or more foldable device supporting panels are made of one or more of cardboard, paperboard, and plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more foldable base components of the base and the one or more foldable device supporting panels are made of one or more of cardboard, paperboard, and plastic , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 9 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20190298087 Hansen2 in view of Inchbald GB2461642. Hansen2 discloses all of the one or more device slots of the one or more foldable device supporting panels includes a retaining element positioned on an edge of the one or more device slots, the retaining element including a retaining material.  Inchbald teaches that it is known to have one or more device slots of the one or more foldable device supporting panels includes a retaining element positioned on an edge of the one or more device slots, the retaining element including a retaining material (42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen1 to have included one or more device slots of the one or more foldable device supporting panels includes a retaining element positioned on an edge of the one or more device slots, the retaining element including a retaining material as .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20190298087 Hansen2. Hansen2 discloses the claimed invention except for the one or more foldable base components of the base and the one or more foldable device supporting panels are made of one or more of cardboard, paperboard, and plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more foldable base components of the base and the one or more foldable device supporting panels are made of one or more of cardboard, paperboard, and plastic , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional mounting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631